United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1959
                                    ___________

Walter Andrew Smith,                 *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Mark Lund; Steve Jenkins; Shawn      * Southern District of Iowa.
Howard; Shelly Barton; John Baldwin; *
Forrest Alderman; Cheryl Lockwood; * [UNPUBLISHED]
Jim Payne; Brad Richards,            *
                                     *
            Appellees.               *
                                ___________

                              Submitted: May 7, 2009
                                 Filed: May 12, 2009
                                  ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Walter Smith appeals the district court’s1 preservice dismissal of his 42 U.S.C.
§ 1983 complaint, in which he complained of conditions at Clarinda Correctional
Facility where he was housed. During the pendency of this appeal, he was transferred
to another institution. Therefore, Smith’s claims for injunctive relief are moot, see


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
Smith v. Hundley, 190 F.3d 852, 855 (8th Cir. 1999), and he may not recover damages
for Eighth Amendment violations because he did not allege harm to himself, see
Berryhill v. Schriro, 137 F.3d 1073, 1076-77 (8th Cir. 1998); Phipps v. FDIC, 417
F.3d 1006, 1010 (8th Cir. 2005). Further, his claim of retaliatory discipline fails
because it was imposed for an actual violation of prison rules. See Earnest v.
Courtney, 64 F.3d 365, 367 (8th Cir. 1995) (per curiam). Finally, we agree with the
district court that Smith may not bring the claims of other inmates, see Martin v.
Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985); we reject his argument that he should
have been allowed to amend his complaint (a second time), because he did not seek
leave to do so, see Popoalii v. Corr. Med. Servs., 512 F.3d 488, 497 (8th Cir. 2008);
and we deny his pending motions.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-